JS 45 (1/96) Elech'onicCase:
                        Version 3:19-cr-00081-wmc    Document #: 1 Filed: 06/27/19 Page 1 of 1


  Place of Offense:                            Related Case Information:
              City: Sawyer, WI                         Superseding - - - - Docke1:r9-mberC·_,      _R___a
                                                                                                        . .--1-      WA
   County/Parrish: Oneida                           Same Defendant _ _ _ _                New DefendcUlt _ _ _ __
                      --------
                                                          Magistrate Judge Case Number
                                                                                            ----------
                                                            Se arch Warrant Case Number 18-MJ-146
                                                                                            ----------
                                                                R 20 / R40 from District of
                                                                                            ----------
Defendant information:
                        Matter to be Sealed            ✓ Yes                        No
   Def. Name: Emmanuel Odiah
  Alias Name: James Princeton, Ryan Greg Momson
    City/State: New York
 Year of Birth: 1987                                Last 4 digits of SSN 3189
                ---------                                                ----------
          Sex: Male                                 Race: black


U.S. Attorney Information:
                MEREDITH DUCHEMIN                                     Bar#:
                                                                              ----------------
 Interpreter:     {     No            Yes             List language and/ or dialect:
                                                                                        -------------


Location Status:
Arrest Date:
            Already in Federal Custody as of:                          In

            Already in State Custody
            On Pretrial Release


U.S.C. Citations:
Total # of Counts:      1                              Petty                  Misdemeanor            I    Felony
                                                                              Class A
                                                                              Class B
                                                                              Class C

             Index Key/Code                             Description of Offense Charged                   Counts(s)
Set 1   18 USC§ 1956(h)                   money laundering conspiracy                                       1
Set 2
Set3
Set4
Set5
Set 6



Date:                                         Signature        / s/            MEREDITH DUCHEMIN
